

113 HR 3475 IH: Cruise Vessel Consumer Confidence Act of 2013
U.S. House of Representatives
2013-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3475IN THE HOUSE OF REPRESENTATIVESNovember 13, 2013Mr. Garamendi (for himself and Ms. Matsui) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 46, United States Code, to provide protections for cruise vessel passengers, and for other purposes.1.Short titleThis Act may be cited as the Cruise Vessel Consumer Confidence Act of 2013.2.Cruise vessel passenger protections(a)In generalSubtitle VIII of title 46, United States Code, is amended by adding at the end the following:807Cruise vessel passenger protectionsSec.80701. Unfair or deceptive practices and unfair methods of competition.80702. Reimbursement for delays.80703. Customer service plans.80704. Passenger complaints.80705. Report.80706. Authorization of fees.80707. Definitions.80701.Unfair or deceptive practices and unfair methods of competition(a)In generalThe Federal Maritime Commission may investigate an action by an owner of a cruise vessel relating to the sale of a ticket for passenger travel on a cruise vessel to determine if such action is—(1)an unfair or deceptive practice; or(2)an unfair method of competition.(b)Origination of investigationsThe Commission may conduct an investigation under subsection (a) on the initiative of the Commission or upon receiving a complaint submitted to the Commission.(c)Enforcement(1)In generalIf the Commission determines that an action is an unfair or deceptive practice or an unfair method of competition under this section, the Commission, after notice and an opportunity for a hearing—(A)shall order the owner of a cruise vessel carrying out such action to cease such action; and(B)if such owner violates the order under subparagraph (A), may impose on such owner a civil penalty of not more than $25,000.(2)Continuing violationsFor purposes of paragraph (1)(B), each day of a continuing violation shall be treated as a separate violation.(d)Disclosure requirements(1)In generalIt shall be an unfair or deceptive practice for purposes of subsection (a) for any owner of a cruise vessel offering to sell a ticket for passenger travel on a cruise vessel to fail to disclose, in writing, prior to such offer—(A)the name of the cruise vessel on which the travel will take place;(B)the casualty history of the cruise vessel, including an identification of all man overboard instances;(C)a list of all complaints of crimes committed on any voyage of the cruise vessel that embarked or disembarked passengers in the United States, including all incidents reported to the Federal Bureau of Investigation without regard to investigative status, which shall indicate, for each complaint—(i)whether a crew member was involved;(ii)whether a passenger was involved; and(iii)whether a minor was involved;(D)the number of gastric illness outbreaks on the cruise vessel for which the Centers for Disease Control and Prevention required—(i)reporting of an outbreak to the Centers; or(ii)quarantining more than 10 passengers;(E)the number and length of delays of the cruise vessel due to mechanical failures;(F)the country under the laws of which the cruise vessel is documented;(G)where criminal and civil investigations and proceedings will be held for incidents that occur outside of United States waters;(H)a statement of whether the ticket price includes all applicable taxes and fees, including taxes and fees relating to ports of call;(I)an estimate of all applicable taxes and fees, including taxes and fees relating to ports of call;(J)any other material condition of the travel determined appropriate for disclosure by the Commission; and(K)instructions to passengers on how to file complaints with the Commission regarding the cruise vessel and any violations of this chapter.(2)Internet offersIn the case of an offer to sell tickets for passenger travel on a cruise vessel through an Internet Web site, disclosure of the information required under paragraph (1) shall be—(A)provided on the first display of the Web site that follows a search of a requested itinerary; and(B)in a format that is easily visible to a viewer.(e)Electronic ticketsIt shall be an unfair or deceptive practice for purposes of subsection (a) for any owner of a cruise vessel offering to sell a ticket for passenger travel on a cruise vessel through an Internet Web site to require that the ticket purchaser provide a printed version of that ticket for such travel if the purchaser is able to provide identification determined appropriate by the Commission at the time of such travel.80702.Reimbursement for delays(a)In generalThe Federal Maritime Commission shall establish a process to ensure that, in any case in which the initial departure or the final disembarking of a cruise vessel for a cruise is delayed for a period of more than 24 hours, a passenger with a ticket for the vessel subject to such delay is reimbursed by an owner of the vessel in an amount that—(1)if the delay is more than 24 hours but less than 48 hours, is equal to the lesser of—(A)half the price of the ticket of the passenger; or(B)$500; or(2)if the delay is 48 hours or more, is equal to the price of the ticket of the passenger.(b)ExceptionsThe Commission shall ensure that the process under subsection (a) establishes appropriate exceptions for delays that are the result of an unforeseeable event and are not related to a mechanical failure, including—(1)inclement weather;(2)political unrest;(3)piracy; or(4)an action necessary to preserve the safety of passengers.(c)EnforcementIf the Commission determines that an owner of a cruise vessel failed to reimburse a passenger as required under this section, the Commission, after notice and an opportunity for a hearing, may impose on such person a civil penalty of not more than $25,000.80703.Customer service plans(a)In generalAn owner of a cruise vessel shall submit to the Federal Maritime Commission a plan with respect to customer service that includes processes for—(1)appropriately notifying passengers of delays and cancellations;(2)ensuring transparent cancellation policies;(3)issuing prompt ticket refunds after cancellations;(4)properly accommodating passengers with disabilities or special needs;(5)ensuring responsiveness to passenger complaints;(6)notifying passengers in a timely manner of changes to planned itineraries or ports of call; and(7)meeting the essential needs of passengers during lengthy delays, including by providing access to—(A)adequate food and potable water;(B)adequate restroom facilities;(C)electrical power;(D)real-time updates with respect to the delay;(E)cabin ventilation and comfortable cabin temperatures; and(F)necessary medical treatment.(b)Ticket contracts(1)IncorporationAn owner of a cruise vessel shall incorporate the plan submitted under subsection (a) into the ticket contract of that owner.(2)Availability on InternetAn owner of a cruise vessel shall make the ticket contract of that owner, including the plan submitted under subsection (a), available on the Web site of that owner in an easily accessible form.(c)ReviewThe Commission shall review each plan submitted under subsection (a) to determine if such plan is complete and may require modifications of that plan for completeness as the Commission determines necessary.(d)Timing(1)Initial submission of plansAn owner of a cruise vessel shall submit a plan under subsection (a) with respect to the vessel—(A)if the vessel is owned or operated by the owner on the date of enactment of this section, not later than 120 days after such date of enactment; and(B)if ownership or operation of the vessel is acquired by the owner after the date of enactment of this section, not later than 120 days after the date of such acquisition.(2)Review of plansThe Commission shall determine the completeness of each plan submitted to the Commission under subsection (a) not later than 120 days after receiving such plan.(e)UpdatesThe Commission may periodically review plans submitted under subsection (a) for completeness and require updates of such plans as the Commission determines necessary.(f)GuidanceNot later than 90 days after the date of enactment of this section, the Commission shall issue guidance with respect to the plans required under this section, which shall include information regarding—(1)plan elements and the requirements for each of those elements; and(2)filing of the plans, including contact information.(g)Enforcement(1)In generalThe Commission may impose, after notice and an opportunity for a hearing, on any owner of a cruise vessel who violates this section and any owner of a cruise vessel determined to be operating in violation of a plan submitted under this section, a civil penalty of not more than $25,000.(2)Continuing violationsFor purposes of paragraph (1), each day of a continuing violation shall be treated as a separate violation.80704.Passenger complaints(a)In generalThe Federal Maritime Commission shall establish a process for cruise vessel passengers to report to the Commission complaints relating to subjects addressed under this chapter, which shall include a telephone number, an email address, and other appropriate electronic means for complaint submission.(b)NoticeThe Commission shall notify the public and require cruise vessel owners to notify passengers of the process established under subsection (a).80705.ReportNot later than 3 years after the date of enactment of this section, and every 3 years thereafter, the Federal Maritime Commission shall submit to Congress a report on the implementation of this chapter by the Commission, including any penalties imposed under this chapter.80706.Authorization of fees(a)In generalThe Federal Maritime Commission may establish, adjust, and collect fees in cruise vessel ticket prices to fund the implementation of this chapter.(b)Relationship to costsThe Federal Maritime Commission shall ensure that fees under subsection (a) are reasonably related to the costs incurred by the Commission in implementing this chapter.(c)Limitations on judicial reviewThe following shall not be subject to judicial review:(1)The establishment or adjustment of a fee by the Commission under this section.(2)The validity of a determination by the Commission for purposes of this section of the costs to implement this chapter and the processes and procedures applied by the Commission in reaching such determination.(3)The allocation of costs by the Commission to services it provides pursuant to this chapter and the processes and procedures applied by the Commission in establishing such allocation.(d)Costs definedIn this section, the term costs includes operation and maintenance costs, leasing costs, and overhead expenses associated with services provided by the Federal Maritime Commission under this chapter and the facilities and equipment used in providing such services.80707.DefinitionsIn this chapter, the following definitions apply:(1)Cruise vesselThe term cruise vessel means a passenger vessel (as defined in section 2101(22)) that—(A)is authorized to carry at least 250 passengers;(B)has onboard sleeping facilities for each passenger; and(C)is used for voyages that embark or disembark passengers in the United States.(2)Mechanical failureThe term mechanical failure means, with respect to a cruise vessel, the failure of any machine or mechanical system of that vessel to function within the parameters that the manufacturer or engineer of that machine or system has specified is normal.(3)OwnerThe term owner means, with respect to a cruise vessel, the owner, charterer, managing operator, master, or other individual in charge of the vessel..(b)Clerical amendmentThe analysis for subtitle VIII of title 46, United States Code, is amended by adding after the item relating to chapter 805 the following:807. Cruise Vessel Passenger Protections 80701.(c)Rule of constructionNothing in this section, including any amendment made in this section, may be construed to eliminate or replace authority provided to a department or agency under other Federal or State law.